          Case 7:18-cv-00077-DC Document 25 Filed 02/15/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

RYAN BURRESS and                                §
AMANDA BURRESS,                                 §
              Plaintiffs,                       §
                                                §
v.                                              §                MO:18-CV-077-DC
                                                §
TEXAS TECH UNIVERSITY HEALTH                    §
SCIENCES CENTER,                                §
             Defendant.                         §


                                      FINAL JUDGMENT

       The Court recently entered its Order Granting Defendant’s Motion to Dismiss Based on

Eleventh Amendment Immunity. (Doc. 24). The Court, after reviewing the relevant law and the

parties’ pleadings, found that the Eleventh Amendment bars this Court from hearing Plaintiffs Ryan

Burress and Amanda Burress’ medical malpractice claim against Defendant Texas Tech University

Health Sciences Center.

       Thus, pursuant to Federal Rule of Civil Procedure 58, the Court enters final judgment in this

cause and DISMISSES Plaintiff’s Complaint without prejudice. The Court further ORDERS the

Clerk of the Court to administratively CLOSE this case.

       It is so ORDERED.

       SIGNED this 15th day of February, 2019.




                                      DAVID COUNTS
                                      UNITED STATES DISTRICT JUDGE
